Porter, J.
This is an action, by the endorsees of three several bills of exchange, against the endorsers. The statement of facts shews, that the bills were drawn, protested for non-acceptance, and for non-payment, and that notice thereof was given to the defendant, whose endorsement is admitted.
The case was tried by a jury, who found for the plaintiff; the defendant appealed, and the cause has been submitted without argument.
On examining the record, I do not see any objection that can be made to the judgment, unless it be, that notice was not given according to law, of the protests for non-acceptance and non-payment.
The bills, it appears, were drawn by a house in New-Orleans on one in Lexington, Kentucky; the defendant resides in St. Francisville, and the endorsee (whose representative is now plaintiff) resided at Huntsville, in the then territory of Mississippi.
Reasonable notice is required; and what is reasonable notice, is a mixed question of law and fact. Chitty on Bills, 238, 280. Depending on the distance between the residence of the *566parties, the course of the post, the facilities of communication. It appears, the defendant was notified of the protest of these drafts for non-acceptance and non-payment; and nothing has been shewn, that the information given him, was improperly kept back, or that it was a longer time reaching him, than what was necessarily occasioned by the distance of the parties from each other.
Maybin for the plaintiff, Duncan for the defendant.
I am therefore, of opinion, that the judgment of the district court be affirmed with costs.